Citation Nr: 9918432	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-05 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for carcinoma of the 
larynx due to smoking in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal. 

Originally, this claim included issues of entitlement to 
service connection for post traumatic stress disorder (PTSD), 
for tinnitus and for increased evaluation for hearing loss, 
then evaluated as 20 percent disabling.  Service connection 
for PTSD was denied in the February 1998 rating, entitlement 
to service connection for tinnitus was established, with a 10 
percent evaluation assigned and the evaluation for hearing 
loss was continued.  Also, in a separate rating decision of 
October 1998, the RO denied entitlement to individual 
unemployability.  However, the record does not show that a 
timely notice of disagreement (NOD), expressing disagreement 
in writing with the RO decisions "and a desire to contest 
the result," was received to initiate an appeal on those 
issues.  The time limit for filing an NOD is within one year 
from the date that the agency mails notice of the adverse 
determination to the veteran.  If no NOD is filed within the 
prescribed period, the determination will become final.  
38 C.F.R. § 20.201, 20.302 (1998).  Accordingly, those issues 
are not in appellate status.   

The veteran's claim also had included a claim for increased 
rating for residuals of frostbite.  After a May 1998 rating 
determination increased the evaluation to 30 percent, the 
veteran, in correspondence received in June 1998, withdrew 
that issue in full from appellate consideration. 





FINDINGS OF FACT

1.  The veteran first underwent treatment for carcinoma of 
the larynx in 1989 and underwent further treatment in 1992, 
more than 40 years after his discharge from service.  

2.  Competent medical evidence has not been submitted to 
establish that nicotine dependence started during the 
veteran's active service.

3.  Competent medical evidence has not been submitted to 
establish a nexus between his in-service tobacco use and his 
carcinomas.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for nicotine 
addiction is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for carcinoma 
of the larynx due to smoking in service is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Epps v. Gober, 126 F.3d 
1464 (1997).  With respect to a chronic disability subject to 
presumptive service connection, such as malignant tumors 
(including squamous cell carcinoma), evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 Vet. 
App. 498, 502 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In May 1998, Congress passed the Transportation Equity Act 
for the 21st Century, and the President signed this bill into 
law the following month.  The Act prohibited establishing 
service connection for tobacco use for claims filed after the 
President signed the Act into law, in June 1998.  The 
veteran's claim was filed prior to this, and, hence, the 
veteran's claim cannot be dismissed as lacking legal merit.

The veteran's service medical records are devoid of any 
mention or diagnosis of squamous cell carcinoma (that is, 
cancer) of the throat.  The veteran's central contention, 
however, is that as a result of tobacco use during service, 
specifically the smoking of cigarettes, he developed throat 
cancer after his separation from active service.  
Alternatively, the veteran asserts that he became nicotine 
dependent during his active service, which later led to 
throat cancer.

The veteran underwent a total laryngectomy in 1989 for 
recurrent supraglottic squamous cell carcinoma of the larynx.  
He also had a small, left, floor of the mouth carcinoma, 
which was excised in February 1992.  The veteran had smoked 
one to two packs of cigarettes for forty plus years.  In 
September 1997, the veteran filed a claim for smoking 
addiction, citing that he began smoking one pack per day in 
service in 1941 and increased to two packs per day over the 
next 41 years.  

A September 1997 letter from Frederick P. Ogren, M.D., 
F.A.C.S., Associate Professor reported that within a 
reasonable doubt that the veteran's cigarette smoking caused 
the cancers.  Another letter from Michael N. Crawford, M.D. 
reported that undoubtedly, the cancer of the larynx was 
related to smoking and that he knew that cigarettes were 
handed out to soldiers during W.W.II. 

Of significance to the resolution of this case is the VA 
General Counsel's precedent opinion contained in OGCPREC 2-93 
(January 13, 1993), which held, among other things, that 
service connection for disability or death may be established 
if the evidence shows that the claimed injury or disease 
resulted from tobacco use in the line of duty during active 
service.  Further, OGCPREC 2-93 held that nicotine 
dependence, per se, as a disease entity for compensation 
purposes is an adjudicative matter, to be resolved by VA 
adjudicators, based upon medical principals relating to that 
condition.  (The opinion cited the Diagnostic and Statistical 
Manual of Mental Disorders (DSM), Third Edition, which in 
turn lists criteria for the definition of nicotine 
dependence.)  Hence, the opinion continued, if a veteran 
became nicotine dependent during service, and tobacco use 
resulting from that dependence led to a post-service 
development of a disability, such as cancer, then service 
connection could be established for the post-service 
disability.

Initial review of the evidence of record reflects that only 
the veteran has related that he developed an addiction to 
nicotine during service.  By his own admission, the veteran 
smoked for many years after service.  Further, while he is 
competent to state that he smoked during service, and even 
increased his use, the veteran is not competent to diagnose 
or to make a medical determination that nicotine dependence 
began during service.  As a layperson, he is not competent to 
provide a medical opinion, such as a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  No physician 
or other medical authority has cited that any of the criteria 
required for nicotine dependence, such as tolerance and 
withdrawal, among others, began during the veteran's service.  
See DSM-IV, Nicotine Dependence, 305.10.

Further review of the evidence of record reflects that no 
medical professional has established a nexus between the 
veteran's use of tobacco during service to his diagnosis of 
squamous cell carcinoma.  Only the veteran has advanced a 
theory of a nexus between his use of tobacco during service, 
a subsequent addiction, and his later-developing cancer.  
However, as noted above, the veteran is not competent to 
provide such a medical opinion.  Espiritu, 2 Vet. App. at 
494-495.

In light of the above, the Board must conclude that the 
veteran's claims for service connection for nicotine 
addiction and for cancer of the larynx, claimed secondary to 
smoking in service, are not well grounded and must be denied 
on this basis.  In doing so, the Board notes that it has not 
been made aware of any outstanding evidence which could serve 
to well ground the veteran's claim for service connection.  
In any event, the VA has no duty to assist the veteran in the 
absence of a well-grounded claim.  Epps, 126 F.3d at 1468; 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  Finally, the 
Board is satisfied that any duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefits sought has been fulfilled.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for nicotine dependence is 
denied. 

Entitlement to service connection for carcinoma of the larynx 
due to smoking in service is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

